STAPLES and BURKS, J’s,
concurred in the conclusion, but not in all the views set forth in the opinion of ANDERSON, J.
The judgment was as follows:
This day came again the parties by their counsel, and the court having maturely considered the transcript of *the record of the judgment aforesaid, and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that the said judgment of the circuit court reversing the judgment of the county court of said county is erroneous, and that there is no error in the said judgment of the said county court. It is therefore considered that the said judgment of the circuit court be reversed and annulled, and that the plaintiff in error, David A. Plecker, recover against the defendant in error, Jackson Rhodes, his costs by him expended in the prosecution of his writ of error aforesaid here. And this court proceeding to render such judgment as the said circuit court ought to have rendered, it is considered that the judgment of the said county court be affirmed, and that the said David A. Plecker, the defendant in error in the said circuit court, do recover against the said Jackson Rhodes his costs by him in the said court expended; which is ordered to be certified to the said circuit court of Rockingham county.
Judgment of the circuit court reversed.